Citation Nr: 1729635	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), prior to November 22, 2013, when the disability was rated as 50 percent disabling.

2.  Entitlement to a higher initial rating for bilateral hearing loss, which is currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for a skin condition classified as tinea corporis and onychomycosis, which is currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  He received the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  That decision granted service connection for PTSD, rated 50 percent disabling; bilateral hearing loss, evaluated 10 percent disabling; and tinea corporis and onychomycosis, also rated 10 percent disabling.  These actions were all effective July 17, 2009.

In September 2014, the RO increased the initial rating for PTSD to 100 percent, effective November 22, 2013.

The Veteran withdrew the issue of entitlement of TDIU in November 2015; however, the withdrawal is deemed to pertain to the period after the grant of the 100 percent rating for PTSD.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU remains before the Board as part of the initial ratings on appeal.  

In November 2016, the Veteran testified at a videoconference hearing before the undersigned.

The issues of entitlement to a higher rating for bilateral hearing loss since August 8, 2015, and entitlement to a higher initial rating for a skin condition classified as tinea corporis and onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood from July 17, 2009 to November 21, 2013.

2.  The Veteran had level VI hearing loss in the right ear and level IV hearing loss in the left ear from July 17, 2009 to March 8, 2011, but no more than level VI hearing loss for the right ear, and level III hearing loss for the left ear from March 9, 2011 to August 8, 2015.

3.  The percentage criteria for TDIU were met as of July 17, 2009; however, the Veteran's service-connected disability did not preclude him from securing or following substantially gainful employment consistent with his education and occupational experience until June 1, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial PTSD disability rating of 70 percent from July 17, 2009 to November 21, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for an initial rating of 20 percent for bilateral hearing loss have been met for the period of July 17, 2009 to March 8, 2011; the criteria for a rating in excess of 10 percent were not met from March 9, 2011 to August 8, 2015.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, DC 6100 (2016).  

3.  The criteria for entitlement to a TDIU have been met since June 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Ratings

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

In the case of an initial rating, VA must consider staged ratings to account for variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).



A.  PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula For Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

In a June 2009 evaluation by Dr. R.G.H., the Veteran was found to have flashbacks, nightmares, panic attacks, hyperarousal and hypervigilance accompanied by a state of increased anxiety, which leads to exhaustion.  He exhibited a high responsiveness to stimuli producing an increased psychological and physiological tension effecting an exaggerated startle response, insomnia, fatigue, and accentuation of personality traits.  During certain situations he exhibits an exaggerated startle response to events that produces irritability and sometimes outbursts of unexplained anger.  He was found to be predominantly suspicious of others and reserved, opting for solitude and isolationism.  He had chronic sleep impairment exacerbated by nightmares, and experiences recurrent and intrusive recollections of events experienced in Vietnam, both during waking hours and in his sleep.  At times he experiences dissociative states that last briefly, in which those traumatic events are relived.  Those occurrences cause him severe anxiety, distress and heightened arousal.  

To maintain emotional balance, he deliberately avoids thoughts, feelings, or conversations about the specific events experienced in Vietnam.  The Veteran reported that, upon returning to America post-deployment, his prior interest in various activities has been severely curtailed.  He noted he is estranged and detached from others, and this was especially true regarding intimacy, tenderness, compassion and sexuality.  He experienced a feeling of a foreshortened future, not expecting to live a normal lifespan due to the nightmares, anxiety and panic attacks.  Aspects of his short-term and partial long-term memory were severely affected at this point, and he exhibited impaired judgment and abstract thinking. The examiner found that his disturbances caused clinically significant distress and impairment in his ability to work and in his social life.  He had a GAF score between 35 and 40, which contemplated serious impairment in communicative ability and judgment; periods of incoherency and suicidal preoccupation; severely accentuated mood, inability to function normally in almost all areas of life, isolation, and no friends beyond his wife.

In a June 2009 VA clinic note, the Veteran reported feeling hopeless about the present or future, and admitted to having thoughts about taking his life or harming others.  He last had those thoughts two weeks prior to the examination, but did not have a plan to commit suicide or harm others.  He answered "yes" to the following: having nightmares or thoughts when he did not want to; trying hard not to think about past events or going out of his way to avoid situations that reminded him of it; being constantly on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or his surroundings. 

In a July 2009 VA progress note, the Veteran reported increased anxiety and thoughts about suicide, but never acted on it.  He also noted some relationship stress with his wife of 40 years.  The examiner noted the Veteran screened positive for PTSD but did not report flashbacks, intrusive memories, avoidance, nightmares or other symptoms of PTSD.  He described "invasive thoughts" such as thinking about Vietnam when he sees an airplane, and noted he sometimes wakes up with cold sweats but did not describe nightmare content.  The examiner noted he seemed to have concerns with his relationship but was not receptive to couples treatment at that point.  There were no delusions found, no illusions or auditory or visual hallucinations, no perceptual disturbances, and no misinterpretations of consensual reality or psychotic distortions.  The Veteran denied homicidal or suicidal ideation.  He had a GAF score of 55.

The Veteran was afforded a psychiatric examination for VA in August 2009.  He had startle responses, sensitivity to noise, a need to sit near a window in restaurants, avoidance of social life and crowds, and nightmares.  He reported being married and employed full time but stated he had no social life due to his avoidance of people outside his home and his sensitivity to noise.  The examiner found no impairment of thought process, no delusions or hallucinations, no inappropriate behavior, he was not suicidal or homicidal, his personal hygiene was adequate, and there were no observed panic attacks or impaired impulse control.  He had a GAF score of 57.  

In an October 2009 mental health note, the Veteran reported nightmares, being bothered by loud noises, occasional flashbacks during the day, a tendency to check locks, and consistently closing windows and getting angry at his wife if she left them open.  He noted he keeps an axe under his bed because he is afraid of being attacked at night.  He stated he had problems concentrating at work and felt he had a foreshortened future.  The Veteran reported he is not as close to his wife anymore; he also noted he occasionally hears whispers at night when he is half asleep, but he does not understand what they are saying.  He noted he has no friends at work or otherwise.  A history of prior suicidal ideation, insomnia, and a GAF score of 65 were noted.

In a December 2009 mental health progress note, the Veteran reported nightmares; he stopped taking his prescribed prazosin because he felt lightheaded, and his wife noted that he had been "snappy," lacked patience, and got irritated when people talked about violent news.  He thought about what it would be like when he died, and that it would be good and peaceful.  The examiner listed anxiety symptoms as nightmares, irritability, avoidance and exaggerated startle reaction.

The Veteran reported in a February 2010 progress note that he had trouble sleeping, he had thoughts he could not get off his mind, and had issues with his wife.  The examiner noted he became tearful easily.  His anxiety symptoms included nightmares, irritability, avoidance and exaggerated startle response.  The Veteran admitted to having thoughts about taking his own life or harming others, but he did not have a current plan.

In a September 2010 psychiatric note, the Veteran reported that he was raped by a man in the service in Vietnam, and that he had been thinking about it and is reminded of it whenever he sees a man who he thinks is homosexual.  He gets very anxious and feels shortness of breath, his heart begins racing, and he wants to escape at those times.  He noted that, in those moments, he feels very uncomfortable and he does not feel that he can trust anyone.

In a March 2011 psychiatric evaluation, the examiner noted that the Veteran avoids activities, places or people that arouse recollections of Vietnam trauma.  He also struggles with feelings of detachment and estrangement from others, and has decreased hobbies and interests.  It was additionally noted that he has poor sleep, irritability and an exaggerated startle response, as well as hypervigilance.  There was no evidence of loosening of associations, paranoia or delusions.  He did not appear to be responding to, nor was there any evidence of, immediate auditory or visual hallucinations.  He did not appear to be responding to ideas of reference, thought broadcasting, thought insertion or thought withdrawal.  

There was no suicidal or homicidal ideation.  The Veteran's insight and judgment were described as reasonable.  He recognized the need for treatment and had a realistic plan for self-care.  He had frequent nightmares, a sense of a foreshortened future, diminished interest in usual hobbies and activities, feelings of detachment and estrangement from others, sleep problems, irritability and outbursts of anger, an exaggerated startle response and hypervigilance.  He had a GAF score of 60.

In October 2011, the Veteran reported that when walking around, he felt as if homosexual men were looking at him.  He denied that he thought they were coming after him, and noted that they do not often initiate conversation with him; however, when there is a trigger like this that reminds him of his military sexual trauma (MST), he will have intrusive thoughts.  He experienced anxiety, denied flashbacks, and noted that his overall anxiety improved.  He reported having suicidal thoughts, but denied coming up with a plan.  The examiner noted a history of prior suicidal ideation, prior threats of suicide, and a history of impulsivity and of being sexually abused.  He denied passive thoughts of wanting to die and noted he had trouble staying asleep, and trouble staying in crowds.  The Veteran endorsed a small sense of a foreshortened future.  He also noted frequent panic attacks.

VA treatment records from September to December 2012 show that the Veteran reported being able to calm down quicker after a trigger, due to his prescribed Zoloft.  He had moved to a new home with lots of trees in his backyard, and this had provoked anxiety since it reminded him of his time in Vietnam; but he was working on the home recently purchased, and that made him feel well.  He did note that he continued to feel uncomfortable in crowds, and preferred to be alone at home.  The examiner noted his main defense against PTSD was avoidance, but it did not seem as severe as to significantly affect his quality of life.  He spent time with friends, enjoyed participating in hobbies like fishing, and was still motivated to work and fix up his house.

In a February 2013 mental health note, the Veteran stated that he had intrusive thoughts about his time in Vietnam rather often.  He denied subjective or somatic symptoms of anxiety related to these thoughts, but the thoughts themselves bother him.  His triggers were hearing about news on the war; he denied any dissociative episodes about his past traumatic incidents; and noted intrusive thoughts were worse at night.  He stated he had trouble sleeping at night even with zolpidem medication, and noted thoughts about not wanting to be alive anymore.  He attributed those feelings to constant thoughts about Vietnam and not being able to stop thinking about it.  He discussed two past hospitalizations, the most recent being approximately 25 years ago.

A June 2013 mental health progress note shows the Veteran reported hypervigilant thoughts at night, medication needed to sleep, getting distressed when watching bad things happening on the news, and passive thoughts of not wanting to be alive anymore.  He denied any urges to harm himself, making any plans to do so, or taking any action to do so.  The examiner noted that his symptoms worsened after an attempt to taper with the dosages of his medications.  The Veteran, even with medication, still had problems triggered by bad news and potential dangers.  He reported working part time and participating in various activities.  

An October 2013 mental health evaluation note relates that the Veteran reported feeling more anxious since his last meeting.  He described difficulty sleeping at night due to recurrent dreams and thoughts about Vietnam.  He identified specific triggers such as darkness and tall trees, which lead to increased heart rate and strong feelings of discomfort and hyperarousal.  The Veteran reported sleeping with the lights on and avoiding forested areas, groups, new people and large family activities, although he did communicate with his kids and grandkids.  He described a pattern of focusing on negative events and some strife with his wife, but he also noted that he maintains full sobriety from alcohol and drugs.  He endorsed prior thoughts of passive suicidality, and felt his interest and concentration worsened when off his medication.

In a November 2013 examination, examiner noted the Veteran's symptoms more closely approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His horrific combat experience, coupled with his rape, made his PTSD symptoms severely disabling.

The Veteran testified that he had been unable to discuss the things that happened to him until more recently with his psychiatrists.  

The Board finds that this provides a reasonable explanation for the slight differences in VA progress reports over time.  However, taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas, since July 17, 2009.  The above-cited evidence reflects that PTSD symptomatology has primarily been manifested by depressed mood; anxiety; chronic sleep impairment; hypervigilance; intrusive memories; isolation; avoidance; sadness; hopelessness; nightmares; intermittent suicidal ideation without plan or intent; continuous depression affecting his relationships; and an inability to establish and maintain effective relationships, including with his wife.

The Veteran has not exhibited all of the symptoms listed as examples for a 70 percent rating; however, the record does demonstrate the listed symptoms of continuous depression affecting the ability to establish and maintain effective relationships; continuous ideation of suicide; short-term and long-term memory loss; and obsessional behavior, including sleeping with the lights on, a need to sit near a window in restaurants, avoidance of social life and crowds, and sleeping with an axe under his bed, which interfere with routine activities.  VA generally considers suicidal ideation to be indicative of a 70 percent disability.  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (May 19, 2017)


The Veteran reports that he has always been unable to maintain relationships with people other than his children and grandchildren, including his estranged and detached wife of 40 plus years; and this impairment has caused deficiencies with family relations.  He has deficiency in the area of mood, as he experiences outbursts and unexplained anger, feelings of hopelessness, increased anxiety and irritability.  Hence, he had deficiencies in most of the areas listed in the criteria for a 70 percent rating and his symptoms are equivalent to those listed in the criteria as well, since July 17, 2009.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with deficiencies in most areas, such as activities of daily living, memory loss, and avoidance.

A 100 percent schedular rating is not warranted, because the Veteran was able to maintain employment during part of this period and had relationships with family members and friends throughout all of the period.  Thus the evidence does not show total social and occupational impairment.  Although he has had suicidal ideation; he has not had continuous thoughts of harming himself.  There has not been evidence of the symptoms listed as examples in the criteria for a 100 percent rating and he did not have symptoms equivalent to the listed symptoms.  The evidence is thus against a higher initial rating prior to November 22, 2013.

B.  Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by pure tone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2016). 

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

VA arrives at the proper designation of hearing loss in each ear by application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists, as noted here in the Veteran's case, if there is 30 decibels or less of hearing loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86 (2016).  In such cases, the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, is applied.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(a).

The Veteran's hearing was evaluated at a VA examination in August 2009; the results of audiometric testing were as follows in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

70
70
75
85
LEFT

55
55
55
65

The average pure tone threshold in the Veteran's right ear was 75 decibels, and in his left ear was 57.5 decibels.  Maryland CNC speech recognition testing revealed a score of 82 percent for the right ear and 84 percent for the left ear.  These results equate to the assignment of level V hearing loss for the right ear, and level III hearing loss for the left ear, with application of Table VI.  These assignments correspond to a 10 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  Notably, the results by application of Table VIA are level VI hearing loss for the right ear, and level IV hearing loss for the left ear.  These assignments correspond to a 20 percent disability rating when applied to Table VII; therefore, there is a benefit to the Veteran in using Table VIA over Table VI.  See 38 C.F.R. § 4.86(a).

At a VA examination on March 9, 2011, the results of audiometric testing were as follows in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
75
LEFT
25
15
25
55

The average pure tone threshold in the Veteran's right ear was 41.3 decibels, and in his left ear was 30 decibels.  Maryland CNC speech recognition testing revealed a score of 56% in the right ear and 80% in the left ear.  These results equate to the assignment of level VI hearing loss for the right ear, and level III hearing loss for the left ear, with application of Table VI.  These assignments correspond to a 10 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

At a VA examination on August 8, 2015, the results of audiometric testing were as follows in decibels:




HERTZ



1000
2000
3000
4000
RIGHT
35
50
55
70
LEFT
25
35
40
55

The average pure tone threshold in the Veteran's right ear was 52.5 decibels, and in his left ear was 38.75 decibels.  Maryland CNC speech recognition testing revealed a score of 80% in the right ear and 90% in the left ear.  These results equate to the assignment of level IV hearing loss for the right ear, and level II hearing loss for the left ear, with application of Table VI.  These assignments correspond to a 0 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  The Veteran, however, contends that his hearing has worsened since the August 8, 2015 VA examination, and that this examination was somewhat modified.  Further discussion of his hearing loss claim, since August 8, 2015, will be discussed in the Remand portion of the decision. 

C. Other Issues

TDIU

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In light of the above decision, the Veteran is service-connected for PTSD, which is now rated as 70 percent disabling, effective July 17, 2009, and 100 percent disabling since November 22, 2013; bilateral hearing loss, now rated as 20 percent disabling, effective July 17, 2009, and 10 percent disabling from March 9, 2011 to August 7, 2015; tinnitus, rated as 10 percent disabling, effective July 17, 2009; and tinea corporis, onychomycosis, rated as 10 percent disabling, effective December 27, 2010.  He has met the minimum percentage requirements for an award of TDIU set forth in 38 C.F.R. § 4.16(a), as of July 17, 2009; however, as he has a total rating, effective November 22, 2013, TDIU is only in question from July 17, 2009 to November 21, 2013.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment during this time due to his service-connected disabilities.

Employment documentation lists his last working day as a material review board investigator as May 31, 2011.  The Veteran has consistently reported that he worked full time, until May 31, 2011, despite the fact that he was never able to maintain effective relationships at work, he was "getting fed up with the people," and he could not take going to meetings at work anymore.

The Veteran testified in the November 2016 hearing that he was able to work until May 2011 because he had a small office and was assigned duties that allowed him to work alone.  His employer made special accommodations for him, knowing his struggle with alcoholism and drug abuse, which he attributes to PTSD.  Additionally, he testified that, while working, people on his job had to constantly repeat things to him, and it was hard for him to remember things.  He stated that he was required to go to meetings at work, but had a fear of people and big crowds, so he decided stop going.  He has not asserted that this employment was sheltered, or that it was marginal (paying less than the poverty rate for a single person).

The Veteran has reported that the symptoms of his service-connected disabilities prevent him from functioning in his former employment as an investigator.  He has had no other occupational experience since 1972.

He has presented competent and credible testimony regarding the severity of his disabilities and its impact on his ability to continue to do work.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment as an investigator, due to loss of hearing, memory loss and severe avoidance symptoms of PTSD.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  Therefore, entitlement to TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A TDIU is not warranted after the effective date of the 100 percent rating for PTSD.  While a TDIU would not be prohibited if the Veteran was rendered unemployable by the service connected disabilities other than PTSD, his testimony and the other evidence of record shows that his unemployability is largely due to the effects of PTSD.  Cf. Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).

Special Monthly Compensation

To be eligible for special monthly compensation (SMC) on account of being housebound under 38 U.S.C.A. § 1114(s), the Veteran must have a service-connected disability rated as total, and (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of such veteran's service-connected disability or disabilities, be permanently housebound.  The requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114 (s).

The TDIU in this case is based on the effects of PTSD and hearing loss; and there was no single disability rated total prior to the effective date of the 100 percent rating for PTSD.

Currently, the Veteran does not have any additional service-connected disabilities independently ratable at 60 percent or more; however, he contends that his chronic dissociative symptoms and severe avoidance renders him unable to function in large crowds.  In a November 2013 DBQ, the examiner noted irritability and significant intolerance of social interactions, especially in public settings and large groups.  The Veteran reported intrusive thoughts; described periods of panic with heightened arousal, increased heart rate and feeling distressed; and noted avoidance of forested areas and darkness to reduce these triggers and hyperarousal.

Although the Veteran has chronic avoidance of crowds, forested areas and darkness, he is not permanently housebound.  He has demonstrated an ability to leave his home, consistent with what would be required to go to a job.  In this regard he has traveled distances to VA examinations and the hearing in the instant appeal.  Therefore, he is not currently eligible for SMC under 38 U.S.C.A. § 1114 (s).


ORDER

A 70 percent rating for PTSD is granted for the period from July 17, 2009 to November 21, 2013.

A 20 percent rating, for bilateral hearing loss is granted, from July 17, 2009 to March 8, 2011, but a rating in excess of 10 percent is denied for the period from March 9, 2011 to August 8, 2015.

Entitlement to a TDIU is granted, effective June 1, 2011.


REMAND

The Veteran contends that his August 2015 VA skin examination is not an accurate representation of his current skin condition symptomatology.  At his November 2016 hearing, the Veteran reported that his skin condition has now spread to new areas of his body.  He also reported that he is currently on new cream medication that he must apply to his body every day after he showers.  As this suggests a worsening of his skin condition, the Board finds that a remand for a new VA examination is warranted to assess the current extent and severity of his skin condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding hearing loss, the Veteran contends that, since an August 2015 VA examination, his hearing has worsened.  As this testimony also suggests a worsening of his hearing, the Board finds that a remand for a new VA examination is warranted to assess the current extent and severity of his bilateral hearing loss.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an in-person examination to determine the current severity of his skin condition, 

3.  Schedule the Veteran for a new VA examination to determine the current severity of his bilateral hearing loss since August 2015.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


